DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bridge et al. (US 2011/0145991 A1) .
3.  A radiographic apparatus (paragraph 0022 imaging system 100) comprising: a gantry  (paragraph 0022 gantry 106) provided with a through hole (paragraph 0022 bore 114), an X-ray source (paragraph 0022 says an X-ray radiography system as an example of imaging system. An x-ray source would inherently be included in light of this example) , and a sensor panel (paragraph 0023 detectors); and a patient support comprising a gurney (paragraph 0028 gurney) movably mounted on a base (paragraph 0024 table base 125) in relation to the gantry, the gurney being movable with at least one degree of freedom, wherein the gurney is movably supported along three spatial axes to acquire an anatomical area of interest of a patient, a field of view (paragraph 0024 FOV 104 must inherently concentric through bore 114) being always concentric to the through hole of the gantry.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a radiographic apparatus comprising a device for immobilize a head with the particular structure as defined by independent claim 1. Dependent claims 2-12 and 14-15 are allowable for either directly or indirectly depending on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884